Citation Nr: 1310139	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 1997 (psychiatric) and December 2009 (headaches and TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas. 

The Veteran had a hearing before the Board in May 1999 and the transcript is of record.  The Veterans Law Judge that presided over the 1999 hearing no longer works for the VA, but the Veteran has, since that time, indicated he does not desire a hearing before the Board.

The procedural history and claims before the Board require some clarification.  The Veteran claimed entitlement to service connection for headaches and for various psychiatric conditions numerous times since his separation from the military in 1977.  The Veteran's headaches claim was first denied in an October 1986 rating decision, and the Veteran's psychiatric claim was first denied in a December 1993 rating decision.  Within the December 1993 rating decision, the RO also declined reopening the headaches claim finding no new and material evidence had been submitted.

The Veteran again applied for entitlement to service connection for headaches and psychiatric diagnoses in 1995 (and again in 1997).  The RO issued a rating decision in December 1997 declining to reopen the claims, finding no new and material evidence had been submitted as to either claim.  The Veteran disagreed, and specifically disputed the finality of the December 1993 rating decision claiming he never received notice of the denial.

In a July 1999 Board decision, the Board determined that prior rating decisions, most notably the December 1993 rating decision, were final and the Veteran would need to provide new and material evidence to reopen his claims.  The Veteran's claims at that time were determined to stem from a December 1997 rating decision, which declined reopening the psychiatric or headaches claims.  Within the July 1999 Board decision, the Board declined reopening the headaches claim finding no new and material evidence had been submitted.  In contrast, the Board did reopen the psychiatric claim and remanded the issue for further development, to include affording the Veteran a VA examination.  As will be discussed in the Remand discussion below, the development was never fully completed. 

The Veteran continued his appeal with regard to the finality of the December 1993 rating decision to the United States Court of Appeals for Veterans Claims (CAVC or "the Court").  In August 2001, the Court issued a memorandum decision and order vacating the Board's prior determination of finality within the July 1999 Board decision.  The Court made clear within the August 2001 decision, that the determination did not affect the July 1999 Board decision with respect to the headaches claim (which the Court deemed "abandoned") or to the psychiatric claim (which was reopened and remanded for further development and, therefore, not properly before the Court at that time).

In conformance with the August 2001 CAVC Order, the Board issued another decision in September 2002, which once again found the December 1993 rating decision final.  The September 2002 Board decision did not address any other issue, to include the pending psychiatric claim.

The Veteran continued to pursue his claims seeking entitlement to service connection for a psychiatric disorder and chronic headaches.  In 2007, the Veteran also claimed entitlement to service connection for PTSD, which was denied in a December 2007 rating decision.  The Veteran did not appeal.  Instead, he filed new claims in March 2009 seeking, among other things, entitlement to service connection for PTSD, chronic headaches, and TDIU.  These claims were again denied in a December 2009 rating decision finding no new and material evidence had been submitted.  The Veteran perfected his appeal as to the December 2009 denial of chronic headaches, PTSD, and TDIU.

The Board concludes, however, that the Veteran's claim seeking entitlement to service connection for a psychiatric disorder is still properly on appeal from the December 1997 rating decision.  The Board reopened the claim in a July 1999 Board decision and remanded it for further development.  The August 2001 CAVC order, moreover, did not disturb this aspect of the Board's decision.  Although PTSD was not specifically addressed by the RO until later, the Board finds PTSD is naturally part of the Veteran's original psychiatric claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).  The issue has been appropriately recharacterized above.

In contrast, the August 2001 CAVC order specifically deemed the headaches issue "abandoned."  Thus, the July 1999 Board denial of this issue was never vacated by the Court, was never appealed by the Veteran, and is therefore final.  This issue (along with TDIU), then, properly stems from the December 2009 rating decision.  As such, the headaches claim is still appropriately characterized as a petition to reopen.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to TDIU, and entitlement to service connection for chronic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The claim seeking entitlement to service connection for chronic headaches was first denied in a December 1986 rating decision, which found no in-service incurrence, no new and material evidence was submitted within the appeal period, and the Veteran did not appeal.

2.  The Veteran has attempted to reopen his claim many times, but the claim was most recently denied by an unappealed Board decision rendered in July 1999, which found no new and material evidence to reopen the claim.  

3.  Evidence received since July 1999 is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1999 Board decision that declined reopening a claim seeking entitlement to service connection for chronic headaches is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  Evidence received since July 1999 is new and material and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for headaches.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
New and Material Evidence

The Veteran's claim was initially denied in a December 1986 rating decision because service treatment records did not confirm in-service incurrence of chronic headaches.  The claim has since been readjudicated numerous times.

The last final denial was a July 1999 Board decision where the Board declined reopening the claim finding no new and material evidence had been submitted.  

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a).  The Veteran was notified of his appellate rights at the time of the Board decision, but, as explained in the introduction, did not file an appeal specific to this claim.  Indeed, an August 2001 CAVC order specifically deemed the headaches issue "abandoned."  Therefore, the July 1999 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The July 1999 Board decision declined reopening the claim finding no new and material evidence had been submitted.  Specifically, the Veteran claims his chronic headaches were either caused or aggravated by his military service.  His claim had been denied multiple times because his service treatment records simply do not indicate any in-service complaints of headaches.  In contrast, after service, the Veteran was treated for head injuries, to include a motor vehicle accident (MVA) in 1980 resulting in some cognitive dysfunction.
At the time of the July 1999 Board decision, the record contained his service treatment records, and post-service treatment records, to include the post-service MVA.  

Since July 1999, the claims record now contains additional medical treatment records and further statements from the Veteran.  Most significantly, in May 2010 the Veteran indicated, for the first time, his chronic headaches were likely caused or aggravated by his psychiatric symptoms first treated in the military.

Again, his service treatment records do not indicate complaints of headaches specifically, but do indicate complaints of "somatic" symptoms such as depression, confusion, feeling "dazed" and overwhelming anxiety.

Current treatment records indicate ongoing treatment for various psychiatric diagnoses, cognitive dysfunction, and chronic headaches. 

The new medical evidence indicates, among other things, the Veteran has a diagnosis of chronic headaches that may be associated with in-service treatment of psychiatric symptoms.  This evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim is warranted.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for chronic headaches is reopened and, to that extent, the appeal is granted.


REMAND

The Veteran was on active duty for a little over five months when he was medically separated due to schizoid personality disorder.  His service treatment records reveal a November 1976 pre-enlistment examination within normal limits.  Thereafter, starting in June 1977, the Veteran complained of "losing mind sometimes," periods of being "dazed," and periods of overwhelming anxiety.  There are no specific complaints of headaches noted, but an October 1977 treatment record notes complaints of various "somatic" symptoms, to include depression, confusion, hopelessness, and an inability to adjust to military life.  The Veteran was diagnosed with schizoid personality and separation was recommended.

Since that time, the Veteran claims he has various psychiatric diagnoses, to include PTSD, as a result of his military service.  He has not actually specified, however, any specific traumatic incident responsible for claimed PTSD.  

The Veteran further claims he entered service with a pre-existing history of chronic migraine headaches that he believes worsened in the military.  In the alternative, he believes his headaches were caused or aggravated by his psychiatric diagnoses.  

That is, any disorder caused or aggravated by a service connected disability will be service-connected.  38 C.F.R. § 3.310.  The Board notes the "secondary" aspect of the Veteran's claim has never been fully developed or addressed by the AOJ.  The VA must send the Veteran corrective notice explaining the evidence necessary to substantiate a service connection issue, claimed secondary to a service-connected disability.

Post-service records complicate the fact pattern.  While treatment for various psychiatric conditions (e.g., depression, possible schizophrenia, PTSD, cognitive dysfunction) and headaches is evident, the Veteran also has a lengthy substance abuse history.  Post-service injuries are also noted in the record.  In January 1991, the Veteran was treated for injuries after falling down a flight of concrete stairs.  In July 1991, he was treated for injuries from a motor vehicle accident (MVA), to include a laceration on the right forehead.  The Veteran was also in a physical fight in January 1997 where he complained of headaches and a possible broken nose.  

Some psychological assessments, such as 1998 assessments done in connection with the Veteran's claim for Social Security Administration (SSA) disability benefits, indicate these past closed-head injuries could be partially responsible for the Veteran's current diagnoses.  Other medical records, such as an October 2009 SSA disability evaluation, note the Veteran's self-reported continuity of symptoms since his military service in 1977.

As explained in the introduction, the Board previously remanded the psychiatric claim in July 1999 for further development, to include obtaining treatment records, obtaining records associated with any SSA disability claim and/or award, and to afford the Veteran a VA examination to ascertain whether any current psychiatric diagnosis is etiologically related to his military service.

It is clear these actions were not fully completed because of the complicated procedural history as described in the introduction.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it does not ensure complete compliance with prior Remand directives).

With regard to SSA records, the claims folder contains some records from SSA, to include disability evaluations.  The file does not contain any SSA determination.  It is unclear whether the Veteran's claim is still pending or if SSA records are just incomplete.  The VA is to ensure all SSA records, to include any award determination, is obtained and associated with the claims folder.  See Hayes v. Brown, 9 Vet. App. 67 (1996)(holding where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based). 

Throughout the pendency of the appeal, the Veteran periodically submits new treatment records (with a waiver of local jurisdictional review).  Since it is necessary to remand these claims for other development, the VA must ensure all current VA and private treatment records are obtained.

With respect to missing treatment records and missing SSA records, these records potentially contain evidence relevant to the chronic headaches issue and TDIU issue on appeal, and therefore, these issues must also be remanded.  The Board further notes the issue of TDIU is "inextricably intertwined" with the resolution of the other issues on appeal here.  See Harris v. Derwinski, 1 Vet. App. 180, 193 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the VA must adjudicate the service connection claims first and then consider the TDIU claim.  

With respect to the psychiatric claim on appeal here, the claim was also previously remanded by the Board in July 1999 to afford the Veteran a VA examination to clarify his current diagnosis and the likely etiology of each diagnosis rendered.

Again, the Veteran has a complicated medical history.  While it is clear the Veteran had psychological complaints, symptoms, and treatment in the military, he was only diagnosed with schizoid personality disorder.  Since service, the Veteran has been diagnosed and treated for various other psychiatric disorders, such as depression and PTSD.  The Veteran has a lengthy history of substance abuse as well as post-service head injuries.   

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to congenital or developmental defects, service connection may not be granted for a defect; however, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected. See VAOPGCPREC 82-90; 38 C.F.R. § 4.127. 

The Veteran claims he never had any psychological problems prior to service.  He believes his psychiatric conditions had their onset during military service.  Aside from in-service treatment, the Veteran has not identified any specific in-service stressor he feels is responsible for current diagnoses.

The Veteran is competent to describe in service accidents and duties performed.   With regard to PTSD specifically, however, credible supporting evidence is required showing that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Lay evidence may be sufficient where the stressor is related to the Veteran's fear of hostile military or terrorist activity.  Id. § 3.304(f)(3).  That is not the case here and, therefore, the Veteran's PTSD stressors must be verified with credible supporting evidence.  Id.  The same verification is not needed, however, for other psychiatric diagnoses.  

In light of the above, a VA examination is necessary to resolve the conflicting evidence regarding the Veteran's current diagnosis and to ascertain the likely etiology of any and all psychiatric diagnoses found.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice of the laws, regulations, and evidence necessary to substantiate his claim seeking entitlement to service connection for chronic headaches, also claimed as secondary to a service-connected disability.

2. Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal since November 2012.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

3. Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, must be documented in the claims folder.

4. Ask the Veteran to provide details and specific dates (within a two month increment) of any claimed in-service stressor allegedly responsible for his PTSD.  Efforts to confirm any and all stressors identified should be exhausted, to include NPRC requests or requests to any other relevant federal agency.

5. After completion of the foregoing, schedule the Veteran for appropriate VA psychiatric examination to clarify his current diagnoses and whether any found diagnosis, to include PTSD, is etiologically related to his in-service experiences.  

Prior to the examination, the RO must specify for the examiner any stressor that is established by the record.  The RO must also inform the examiner of the service treatment records indicating treatment for symptoms of depression, confusion, hopelessness, and anxiety with a diagnosis of schizoid personality.  The examiner is to also be made aware of post-service closed head injuries, treatment, and diagnoses. 

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

(a)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether any stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor found to be sufficient to produce PTSD by the examiner.

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner must so state.  The examiner is reminded that for purposes of this examination, "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 

(b)  If the examination results in a psychiatric diagnosis (other than PTSD), the examiner should offer an opinion as to the etiology of the psychiatric disorder, to include whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, to include in-service symptoms and treatment noted in the June 1977 and October 1977 records.  The examiner must also address whether the Veteran has an acquired psychiatric disorder that was superimposed on the personality disorder in service. 

The examiner is to provide a complete rationale for any opinion expressed.

6. After completion of the foregoing, schedule the Veteran for appropriate VA neurological examination to ascertain the likely etiology of his chronic headaches.  

Prior to the examination, the RO must inform the examiner of the service treatment records indicating treatment for "somatic" symptoms, to include depression, confusion, hopelessness, and anxiety with a diagnosis of schizoid personality.  The examiner is to also be made aware of post-service closed head injuries, treatment, and diagnoses. 

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

The examination report should include a detailed account of all pathology present.  Any further indicated special studies should be accomplished.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed headaches are related to the Veteran's military service or, in the alternative, were caused or aggravated by any service-connected disability.

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

The examiner is to provide a complete rationale for any opinion expressed.

7. Then, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


